AO T2A
(Rev. 8/82)

 

Case 2:18-cv-00048-LGW-BWC Document 30 Filed 08/16/21 Page 1 of 2

In the United States District Court
Sor the Southern District of Georgia

Brunswick Dibision
HOMER BERRYHILL, *
*
Movant, * CIVIL ACTION NO.: 2:18-cv-48

Vv. *
*

UNITED STATES OF AMERICA, * (Case No.: 2:16-cr-11)
*
*

Respondent. -

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 28. Movant Homer Berryhill
(“Berryhill”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DENIES
Berryhill’s 28 U.S.C. § 2255 Motion to Vacate, Set Aside, or
Correct his Sentence, DIRECTS the Clerk of Court to CLOSE this
case and enter the appropriate judgment of dismissal, and DENIES

Berryhill a Certificate of Appealability and in forma pauperis

 
Case 2:18-cv-00048-LGW-BWC Document 30 Filed 08/16/21 Page 2 of 2

status on appeal.

SO ORDERED, this IG any ° , 2021.

/

|

 

 

HON. /LISA/GODBEY WOOD, JUDGE
UNITHD SfATES DISTRICT COURT
SOUTHE DISTRICT OF GEORGIA

 

AQ 72A
(Rev. 8/82)

 

 
